[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1028
No. 97-1767

                    GERTRUDE DAVIS GOROD,

                    Plaintiff, Appellant,

                              v.

            COMMONWEALTH OF MASSACHUSETTS, ET AL.,

                    Defendants, Appellees.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Gertrude Davis Gorod on briefs pro se.                                
Scott Harshbarger,  Attorney General, and Jason Barshak, Assistant                                                                   
Attorney General, on briefs for appellees.

                                         

                       October 9, 1997
                                         

     Per  Curiam.  Appellant Gertrude Gorod seeks to overturn                            

a  district  court  order that  dismissed  her  complaint for

damages  under 42 U.S.C.    1983 for  the failure  to state a

claim upon  which relief  can be granted.   While  this court

generally disfavors such dismissals absent advance notice and

an opportunity to amend, see,  e.g., Wyatt v. City of Boston,                                                                        

35 F.3d 13, 14-15 (1st  Cir. 1994); Street v. Fair,  918 F.2d
269, 272 (1st  Cir. 1990)(per curiam), here it  is clear that

appellant cannot prove  any set of  facts that would  entitle

her  to  relief.   Accordingly,  the  order  of dismissal  is

summarily affirmed.   See  Local Rule  27.1.   Appellant also                                     

challenges  an  order  denying  her  motion  to  default  the

defendants.   This  order was  issued after  the judgment  of

dismissal had  entered and the  case was docketed  on appeal.

It  is  therefore  a  nullity.       Appeal  no.  97-1767  is

dismissed.1                      1                     

                                                    

   1We  further  note  that  the  defendants  were  never  in               1
default.  The  case was dismissed before  their answer became
due. 

                             -2-